DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
Claims 1-20 have been examined in this application.  This communication is the first action on the merits of these claims.
Claim Objections
Claim3 is objected to because of the following informalities:  “a plurality of supporting bracket” should be amended to “a plurality of supporting brackets”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 6, 8, 9, 15, and 17-20 are rejected under 35 USC 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Number 2017/0113789 by Ou.

Regarding claim 1, Ou discloses a connection structure comprising:
A supporting platform (bearing member 162), a first side of the supporting platform being configured to support an electronic speed controller (electronic speed controller 165) and a motor (propulsion system 15) for driving a propeller (rotor 14); and
A receiving sleeve (foot stand sleeve 161) disposed on a second side of the supporting platform and configured to receive and fix an arm (support member 13, see Figure 1).  

Regarding claim 2 (dependent on claim 1), Ou discloses 
The supporting platform including a first mounting surface and a second mounting surface, the first mounting surface being configured to mount the ESC (electronic speed controller compartment 164), the second mounting surface being configured to mount the motor (receiving portion 163); and
A platform height of the first mounting surface being lower than a platform height of the second mounting surface (see Figure 4).

Regarding claim 6 (dependent on claim 2), Ou discloses a first mounting portion is provided on the first mounting surface, the first mounting portion being configured to fix the ESC (electronic speed controller compartment 164).  

Regarding claim 8 (dependent on claim 2), Ou discloses a second mounting portion is provided on the second mounting surface, the second mounting portion being configured to fix the motor (receiving portion 163).  

Regarding claim 9 (dependent on claim 2), Ou discloses a distance between the first mounting surface and the second mounting surface is greater than a height of the ESC (see Figure 4).

Regarding claim 15 (dependent on claim 1), Ou discloses the receiving sleeve is clearance-fitted with the arm, and an adhesive is provided between the receiving sleeve and the arm for a fixed connection.  Paragraph 45 discloses “glue can be provided at a position where the protection sleeve 131 contacts the receiving portion 163 so as to further fix the protection sleeve 131”.  

Regarding claim 17, Ou discloses a power system comprising:
A propeller (rotor 14);
A motor connected to the propeller (propulsion system 15);
An electronic speed controller (electronic speed controller 165); and
A connection structure including
A support platform (bearing member 162), a first side of the support platform being configured to support the ESC (compartment 164 for electronic speed controller 165) and the motor for driving the propeller (receiving portion 163); and 
A receiving sleeve (foot stand sleeve 161) disposed on a second side of the supporting platform and configured to receive and fix an arm (support member 13, see Figure 1).  
Regarding claim 18 (dependent on claim 17), Ou discloses a protective cover, the ESC being disposed in a receiving space of the protective cover (electronic speed controller compartment 164).  

Regarding claim 19, Ou discloses an unmanned aerial vehicle (aerial vehicle 10), comprising:
A main body (vehicle body 11);
An arm (support member 13); and
A power system connected to the arm, comprising:
A propeller (rotor 14);	
A motor connected to the propeller (propulsion system 15);
An electronic speed controller (electronic speed controller 165); and
A connection structure including
A support platform (bearing member 162), a first side of the support platform being configured to support the ESC (compartment 164 for electronic speed controller 165) and the motor for driving the propeller (receiving portion 163); and 
A receiving sleeve (foot stand sleeve 161) disposed on a second side of the supporting platform and configured to receive and fix an arm (support member 13, see Figure 1).  

Regarding claim 20 (dependent on claim 19), Ou discloses the arm being a carbon tube or an aluminum alloy tube.  Paragraph 40 discloses “The protection sleeve 131 can be a carbon tube for receiving a signal line 100 therein”.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0113789 by Ou in view of US Patent Number 10,501,164 to Schalla.

Regarding claim 3 (dependent on claim 2), Ou discloses
The supporting platform including a supporting body (bearing member 162); and
The first mounting surface is disposed on the supporting body (electronic speed controller compartment 164).  
Ou does not disclose the supporting platform including a plurality of supporting brackets, the plurality of supporting brackets being respectively vertically disposed on opposite sides of the supporting body, and the second mounting surface is disposed on the plurality of supporting brackets.  However, this limitation is taught by Schalla.  Schalla discloses a propeller mount for an aircraft and Figure 3a shows the mount having a supporting platform including a plurality of supporting brackets 139, the plurality of supporting brackets being respectively vertically disposed on opposite sides of the supporting body 130, and a mounting surface 132 disposed on the plurality of supporting brackets 139.  It would be obvious to a person having ordinary skill in the art to modify Ou using the teachings from Schalla to use known ways to mount a motor to the arm of a drone.

Regarding claims 4 (dependent on claim 3) and 5 (dependent on claim 4), Schalla further teaches the plurality of supporting brackets having an inverted L-shaped structure, wherein opening directions of the inverted L-shaped structures vertically disposed on the opposite sides of the supporting body face each other.  Figure 3a shows the outer and top portions of 139 forming an inverted L-shaped structure with openings that face each other.

Claims 7, 10, and 12-14 are rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0113789 by Ou.

Regarding claims 7 (dependent on claim 6) and 13 (dependent on claim 12), Ou does not disclose the first mounting portion or the third mounting portion being a screw hole structure.  However, the examiner takes official notice that the new of screws and screw holes to attach structures is notoriously well-known in the art, and that it would be obvious to a person having ordinary skill in the art to use a screw hole to use a known way to secure the electronic speed controller within the compartment.

Regarding claims 10 (dependent on claim 2) and 12 (dependent on claim 10), Ou does not explicitly disclose the supporting platform further including a third mounting surface, the third mounting surface surrounds an outer periphery of the first mounting surface, and the third mounting surface is configured to mount a protective cover for protecting the ESC, wherein a third mounting portion is provided on the third mounting surface, the third mounting portion being configured to fix the protective cover.  However, having disclosed a compartment 164 for electronic speed controller 165, it would be obvious to a person having ordinary skill in the art to provide a protective cover surrounding the base of the compartment to enclose the ESC.

Regarding claim 14 (dependent on claim 10), Ou discloses a distance between the first mounting surface and the second mounting surface is greater than a height of the ESC (see Figure 4).

Claim 11 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0113789 by Ou in view of US Patent Application Number 2015/0102159 by Hegarty.

Regarding claim 11 (dependent on claim 10), Ou does not disclose the protective cover and the third mounting surface forming a sealed waterproof structure.  However, this limitation sis taught by Hegarty.  Hegarty discloses a UAV 2 having an enclosing cover 40 to make the unit waterproof.  It would be obvious to a person having ordinary skill in the art to modify Ou using the teachings from Hegarty in order to protect the electronics from rain.

Claim 16 is rejected under 35 USC 103 as being unpatentable over US Patent Application Number 2017/0113789 by Ou in view of US Patent Application Number 2016/0311529 by Ratcliffe

Regarding claim 16 (dependent on claim 1), Ou does not disclose a heat dissipating structure provided on at least one of an outer periphery of the supporting platform or an outer periphery of the receiving sleeve.  However, this limitation is taught by Ratcliffe.  Ratcliffe discloses an aircraft having an electronic module with electronic speed controls (paragraph 54), and the electronics being mounted in a heat sink unit 110 (paragraph 55).  It would be obvious to a person having ordinary skill in the art to modify Ou using the teachings from Ratcliffe in order to prevent the controller from overheating.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642